DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 15, 18, 28 and 32 are objected to because of the following informalities:
Each claim contains the phrase “per 250 kPa”, which implies a rate of sensitivity change with pressure.  However, it is clear from the Figures that the sensitivity is not a rate, but rather a value.  This phrase should be rewritten as --at 250 kPa--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The Applicant has not disclosed a percolation threshold weight percentage of about 75%.  Considering the phrase “about 68 wt. % of conductive (silver) particles (close to a percolation threshold of 67.45%)” [0057], [0090] is reflective relative to the 67.45% [0056] percolation threshold and establishes the relative degree of flexibility in the claimed percolation threshold.  Therefore, about 75% is beyond the degree of flexibility.  A review of the specification finds that 75 wt. % was chosen for the concentration of the electrodes or the low-sensitivity composition because of its appropriate balance of conductivity and stretchability ([0092]).  Perhaps this claims should be rewritten as --wherein a weight percentage concentration of electrically conductive particles in the electrode layer is about 75% by weight with respect to the room-temperature curable conductive composition--.  Alternatively, this claim could be dependent upon claim 18 and be rewritten as --wherein a weight percentage concentration of electrically conductive particles in the low-sensitivity cured compositions is about 75% by weight with respect to the room-temperature curable conductive composition--.

Claims 14-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of silicone-based , does not reasonably provide enablement for any elastomer, any conductive particle, any percolation threshold and sensitivity of greater than 17000%.  The open ended range of at least 10000% or at least 17000% is unsupported.  Understandably, there is a maximum sensitivity at the percolation threshold, but Applicant has not disclosed this value, and therefore, the range is effectively infinite.  Applicant only has support for the range of 10000-17000%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With respect to the breadth of the claims, Applicant’s claims seek broader protection than that which is enabled by the disclosure.  Applicant has disclosed the specific use of silicone-based elastomeric materials with silver conductive particles on the order of 0.5-1.0 microns in diameter with a percolation threshold of 67.48%.  Any other combination of elastomer, conductive particle material, and conductive particle size will influence both the percolation threshold and the associated sensitivity.  There is adequate disclosure for the specific and slightly more generalized combinations, but there is inadequate support for claims to any and all combinations of elastomers, conductive materials, conductive material particle size, percolation thresholds and sensitivities.  Additionally, there is no expectation that routine experimentation would arrive at the entire scope of the claimed invention.
The disclosure provides for a limited number of working examples of the combination of elastomer, conductive particle material, conductive particle size, percolation threshold to arrive 
There is no guidance or instructions as to how other types of elastomers would respond with increases or decreases in the particle dimensions, the type of conductive material or the percolation threshold.  Finding the percolation threshold, alone, remains an open problem in the art.  Therefore, finding the percolation threshold for any and all combinations of elastomers and conductors would be considered undue experimentation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
July 3, 2021